IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00142-CV

SOUTHWEST RESOURCES, INC. AND
D. KEITH SANDERS,
                                                         Appellants
v.

DYSON ENERGY GROUP, LLC,
                                                         Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 15-002115-CV-361


                         MEMORANDUM OPINION

       Appellants, Southwest Resources, Inc. and D. Keith Sanders, appealed the trial

court’s judgment rendered against them. They have now filed a motion to dismiss the

appeal.

       Appellants’ motion is granted. This appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1).


                                       TOM GRAY
                                       Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 4, 2019
[CV06]




Southwest Resources, Inc. v. Dyson Energy Group, LLC   Page 2